FILED

MAY l 7 2010

UNITED STATES DISTRICT COURT C|Wk¢ U~S. Disf,l’ict & BankrUpfCy
     cwww[ me DlStl'iCf Df C(llllmbii

Ki~zLviN J.M1LEs,
Periuoner, ;

v.  civil A¢rion N@. 1 0 ()8()§
UNrrED srArEs oF AMERICA, z

Respondent.

MEMORANDUM OPINION

This matter comes before the Court on petitioner’s application to proceed in forma
pauperis and pro se petition for a writ of habeas corpus.

Petitioner challenges his conviction in and the sentence imposed by the Superior Court of
the District of Columbia generally on the grounds that he was denied a speedy trial and the
effective assistance of trial counsel. Challenges of this nature must be brought by motion in the
Superior Court under D.C. Code § 23-110. In relevant part D.C. Code § 23-110 provides:

[An] application for a writ of habeas corpus in behalf of a prisoner

who is authorized to apply for relief by motion pursuant to this

section shall not be entertained by . . . any Federal . . . court if it

appears . . . that the Superior Court has denied him relief, unless it

also appears that the remedy by motion is inadequate or ineffective to

test the legality of his detention.
D.C. Code § 23-1 10(g). "Section 23-110 has been found to be adequate and effective because it
is coextensive with habeas corpus." Saleh v. Braxton, 788 F. Supp. 1232 (D.D.C. 1992). lt is

settled that "a District of Columbia prisoner has no recourse to a federal judicial forum unless

the local remedy is ‘inadequate or ineffective to test the legality of his detention"’ Byrd v.

Henderson, 119 F.3d 34, 36-37 (D.C. Cir. 1997) (internal footnote omitted); Garris v. Lindsay,
794 F.Zd 722, 726 (D.C. Cir.), cert. denied, 479 U.S. 993 (l986). A prisoner’s lack of success in
his previous attempt to collaterally attack his conviction or sentence by means of a motion under
D.C. Code § 23-110(g) does not render this remedy inadequate or ineffective See Wilson v.
Offz`ce ofthe Chairperson, 892 F. Supp. 277, 280 (D.D.C. 1995).

Accordingly, the Court will dismiss the petition without prejudice. An Order consistent

with this Memorandum Opinion will be issued separately on this date.

C’/C~ § ///w